DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 07/27/2021, have been fully considered but they are not persuasive. Applicant argues that the examiner’s line of reasoning is based on hindsight reconstruction. Applicant argues that Fan teaches TTz exhibits a better ordered molecular structure and deeper HOMO.
In context, this comparison is only valid between TTz and TT, as Fan suggests that the TTz containing polymers exhibit these relative to the TT containing-polymers; in fact, this appears to be to TTz being an acceptor and TT being a donor.

Applicant's arguments, filed 07/27/2021, have been fully considered but they are not persuasive. Applicant argues that the examiner’s line of reasoning is based on hindsight reconstruction. Applicant argues that the combination of references suggest at least 45 possibilities of combination, and that none of the prior art provides any motivation to select and combine BT and BDD among all the possibilities.
Examiner disagrees. Hedström, like Fan, teaches D-A1-D-A2 polymers for solar cells, and further teaches the choice of acceptors allows the potential of two absorption peaks in the spectral region of strong solar emission, and the two peaks result from the choice of the two acceptors see Fig. 1 and §I). Hence, Hedström suggests that, given a variety of acceptors, such as the ones taught by the combination of references, one of ordinary skill in the art would pick and choose combinations of acceptors to optimize the absorption. Thus, the selection of any particular possibility among all possibility becomes optimization by routine experimentation (see MPEP §2144.05.II), and/or the selection of an option among a finite list of possibilities (see MPEP §2143).

Applicant’s arguments, filed 07/27/2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-8, 10-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fan, et al. "High-performance conjugated terpolymer-based organic bulk heterojunction solar cells." Journal of Materials Chemistry A 4.36 (2016): 13930-13937 (cited by and provided with IDS filed 07/08/2020; SI is attached with this office action), in view of Hedström, et al. "Rational design of D–A1–D–A2 conjugated polymers with superior spectral coverage." Physical Chemistry Chemical Physics 17.40 (2015): 26677-26689 (cited by and provided with PTO-892 mailed 05/07/2021), and Hirotaka, et al., JP-2013185077-A.

PtDAA; see Scheme 2, redrawn below for mapping):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

R=2-ethylhexyl

Fan’s polymer is not represented by claimed Formula 1, as 1) in the moiety containing X1 and X2, X1 and X2 are S, giving 5,7-bis(2-ethylhexyl)-4H,8H-benzo[1,2-c:4,5-c’]dithiophene-4,8-dione, which, by amendment, is now precluded, and 2) it has a thiazolo[5,4-d]thiazole group instead of the claimed group with X3. Fan also teaches it is a D-A1-D-A2 polymer, and that thiazolo[5,4-d]thiazole is an acceptor (see Scheme 2).
Hedström teaches D-A1-D-A2 polymers for solar cells; the choice of acceptors allows the potential of two absorption peaks in the spectral region of strong solar emission, and the two peaks result from the choice of the two acceptors (see Fig. 1 and §I).
Regarding 1) Hirotaka teaches polymers for organic solar cells. While the polymers are not D-A1-D-A2 polymers, they contain the 5,7-bis(2-ethylhexyl)-4H,8H-benzo[1,2-c:4,5-c’]dithiophene-4,8-dione group or similar groups (see ¶90). This groups is represented by Hirotaka Formula (1), wherein Z is represented by Z-1 (see ¶37), wherein Ar1 and Ar2 are thiophene (see ¶8). Hirotaka notes where Ar1 and Ar2 may be selenophene or pyrrole in addition to thiophene (see ¶24, ¶39), and exemplifies these rings in other groups of Formula (1) (see ¶¶57-61). Hence, Hirotaka suggests that these see ¶37).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Fan’s 5,7-bis(2-ethylhexyl)-4H,8H-benzo[1,2-c:4,5-c’]dithiophene-4,8-dione acceptor group with the corresponding pyrrole- or selenophene- equivalents, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, Hirotaka suggests these groups are equivalents). See MPEP §2143 B.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Fan’s 5,7-bis(2-ethylhexyl)-4H,8H-benzo[1,2-c:4,5-c’]dithiophene-4,8-dione acceptor group with the corresponding pyrrole- or selenophene- equivalents, in order to tune the resulting absorbance of the polymer through the choice of acceptor moieties, as Hedström suggests that the use of different acceptors allows tuning of the band gap of D-A1-D-A2 polymers. See MPEP §2143 B.
Modification 1) yields the following:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

R=2-ethylhexyl; X1, X2 = NR, Se

Regarding 2), Hedström teaches D-A1-D-A2 polymers for solar cells; the choice of acceptors allows the potential of two absorption peaks in the spectral region of strong see Fig. 1 and §I). Hedström teaches that acceptors can include BTz (see Chart 1).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Fan’s thiazolo[5,4-d]thiazole acceptor group with a BTz acceptor group, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one electron acceptor for another, with reasonable expectation of success suggested by the suggestion that these are both suitable acceptors for D-A1-D-A2 polymers for solar cells). See MPEP §2143 B.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Fan’s thiazolo[5,4-d]thiazole acceptor group with a BTz acceptor group, in order to tune the resulting absorbance of the polymer through the choice of acceptor moieties, as Hedström suggests that the use of different acceptors allows tuning of the band gap of D-A1-D-A2 polymers. See MPEP §2143 B.
This suggests the following compound, which is represented by Formula 1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


P and q are each 1,
R and s are each 1,
X1 to X2 are each independently Se or NR, and X3 is NR,
Y1 to Y4 are each S,
R1 and R4 are each an unsubstitued alkyl group, and R2, R3, and R5 to R12 are each hydrogen, and R is an unsubstitued alkyl group,
n is ~34 (Mw is 34.5 k, and PDI is 3.1, which, from original polymer with repeat unit weight of ~1000, gives n of 34)
provided that R1 and R4 are not hydrogen (which falls within the scope of “at least one of R1 to R8 is not hydrogen”).

Claim 4. Modified Fan teaches or suggests the compound of claim 1, wherein R2 to R3, R5 to R12 are each hydrogen, R1 and R4 are each an unsubstitued alkyl group.

Claim 5. Modified Fan teaches or suggests the compound of claim 1, wherein R9 and R10 are each an unsubstituted alkyl group.

Claim 6. Modified Fan teaches or suggests the compound of claim 1, wherein R11 and R12 are each hydrogen.

Claim 7. Modified Fan teaches or suggests the compound of claim 1, wherein Y1 to Y4 are each S.

Claim 8. Modified Fan teaches or suggests the compound of claim 1, wherein p and q are the same as each other, and are each 1, and r and s are the same as each other, and are each 1.

Claim 10. Modified Fan teaches or suggests an organic solar cell (photoelectric conversion device; see §§2-3 as well as Figs. 1-2 and Table 1) comprising:
a first electrode (ITO);
a second electrode provided to face the first electrode (Ca/Al);
and an organic material layer having one or more layers provided between the first electrode and the second electrode and comprising a photoactive layer (terpolymer:PCBM, i.e. photoactive layer and PEDOT:PSS),
wherein the one or more layers of the organic material layer comprise the compound according to claim 1 (terpolymer:PCBM, i.e. photoactive layer comprises modified compounds after modification set forth in the rejection of claim 1, above).

Claim 11. Modified Fan teaches or suggests the organic solar cell of claim 10, wherein the organic material layer comprises a layer which transports holes (active layer which has compound as donor and electron accepting compound, and therefore transports holes and electrons), and layer which transports holes comprises the compound (ibid.).

Claim 12. Modified Fan teaches or suggests the organic solar cell of claim 10, wherein the organic material layer comprises an electron transport layer (active layer which has compound as donor and electron accepting compound, and therefore transports holes and electrons), the electron transport layer comprises the compound (ibid.).

Claim 13. Modified Fan teaches or suggests the organic solar cell of claim 10, wherein the photoactive layer comprises an electron donor and an electron acceptor, and the electron donor comprises the compound (see Fig. 2). 

Claim 14. Modified Fan teaches or suggests the organic solar cell of claim 10, wherein the organic solar cell further comprises a hole transport layer or an electron blocking layer, and an electron transport layer (PEDOT:PSS).

Claim 15. Modified Fan teaches or suggests the compound of claim 1, wherein R9 and R10 are each 2-ethylhexyl.

Claim 17. Modified Fan teaches or suggests the organic solar cell of claim 13, wherein the electron acceptor comprises at least one selected from the group consisting of fullerene derivatives (PCBM is a fullerene derivative).

Claim 18. Modified Fan teaches or suggests the organic solar cell of claim 13, wherein the electron donor and the electron acceptor are present in at a ratio (w/w) of 1:1 (which falls within the claimed range of 1:10 to 10:1). 
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fan, et al. "High-performance conjugated terpolymer-based organic bulk heterojunction solar cells." Journal of Materials Chemistry A 4.36 (2016): 13930-13937 (cited by and provided with IDS filed 07/08/2020), in view of Hedström, et al. "Rational design of D–A1–D–A2 conjugated polymers with superior spectral coverage." Physical Chemistry Chemical Physics 17.40 (2015): 26677-26689 (cited by and provided with PTO-892 mailed 05/07/2021), and Hirotaka, et al., JP-2013185077-A, as applied to claim 13, above, and further in view of Blouin, et al., US-20130175481-A1.

Claim 19. Modified Fan teaches or suggests the organic solar cell of claim 13, but not wherein the photoactive layer has a bilayer thin film structure including an n-type organic material layer and a p-type organic material layer, and the p-type organic material layer includes the compound. 
Instead, Fan suggests a bulk heterojunction (BHJ).
Blouin teaches organic solar cell devices, and that the active layer can be of the form of a bulk heterojunction or a bilayer (see ¶¶143-147), thereby establishing the two as equivalents.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the photoactive layer has a bilayer thin film structure including an n-type organic material layer and a p-type organic material layer, and the p-type organic material layer includes the compound, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one type of organic solar cell active layer for .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721